EXHIBIT 10.20a

THE PMI GROUP, INC.

PHANTOM STOCK AGREEMENT

The PMI Group, Inc. (the “Company”) hereby grants you,
                             (the “Director”), the number of shares of Phantom
Stock under the Company’s Non-employee Director Phantom Stock Plan (the “Plan”)
indicated below. Subject to the provisions of Appendix A and of the Plan, the
principal features of this award are as follows:

Date of Grant:

Number of shares of Phantom Stock:             

Vesting of Phantom Stock: 100% of the shares of Phantom Stock shall vest upon
the first to occur of (1) the fifth anniversary of the Date of Grant or (2) the
cessation of your service as a Non-employee Director for any reason.

This award is subject to all of the terms and conditions contained in Appendix A
and the Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

 

THE PMI GROUP, INC.    Charles F. Broom Senior Vice President



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PHANTOM STOCK GRANT

1. Grant of Phantom Stock. The Company hereby grants to the Director under the
Plan the number of shares of Phantom Stock indicated on the first page of this
Agreement subject to the terms and conditions set forth in this Agreement and
the Plan.

2. Company’s Obligation to Pay. On any date, a share of Phantom Stock has a
value equal to the Fair Market Value of one Share. Unless and until the shares
have vested in accordance with the Vesting Schedule set forth on the first page
of this Agreement, the Director will have no right to payment of the Phantom
Stock. Prior to actual payment of any vested shares of Phantom Stock, the shares
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

3. Payment after Vesting. Subject to Section 5, Shares of Phantom Stock that
vest will be paid to the Director (or in the event of the Director’s death, to
his or her estate) in cash as soon as practicable following the date of vesting
(but in all events within two and one-half months after vesting).

4. Death of Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
Director’s designated beneficiary or if no beneficiary survives the Director,
the administrator or executor of the Director’s estate, notwithstanding the
Specified Participant six (6) month delay as described below. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

5. Specified Participant. Notwithstanding any contrary Plan provision, any
payment(s) that are required to be made under the Plan or this Agreement to a
Specified Participant due to his or her termination of service (other than due
to death) shall be accumulated during the first six (6) months following the
termination of service and shall instead be paid on the payment date that
immediately follows the end of such six-month period or as soon as
administratively practicable thereafter, unless the Director dies during such
six (6) month period, in which case, the cash settlement of the Phantom Stock
will be paid to the Director’s estate as soon as practicable following his or
her death, subject to Section 6. It is the intent of this Agreement to comply
with the requirements of Section 409A so that none of the Phantom Stock provided
under this Agreement or the cash payable with respect thereto will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

A “Specified Participant” means a Participant who, as of the date of his or her
termination of service, is a key employee of the Company. For this purpose, a
Participant shall be deemed to be a “key employee” of the Company if he or she
meets the requirements of section 416(i)(1)(A)(i), (ii)

 

1



--------------------------------------------------------------------------------

or (iii) of the Code (applied in accordance with the regulations thereunder and
disregarding section 416(i)(5) of the Code) at any time during the 12-month
period ending on September 30 (the “Identification Date”). In this connection,
the definition of “compensation” under Treasury regulation section 1.415(c)-2(a)
will be used, applied as if no safe harbor provided in Treasury regulation
section 1.415(c)-2(d) were used, no elective special timing rules provided in
Treasury regulation section 1.415(c)-2(e) were used, and no elective special
rules provided in Treasury regulation section 1.415(c)-2(g) were used. If a
Participant is a key employee of the Company as of any Identification Date, then
he or she will be treated as such for the entire 12-month period beginning on
the first day of the fourth month following the Identification Date.

6. Withholding of Taxes. The Company will withhold a portion of the payment due
with respect to vested shares of Phantom Stock that has an aggregate market
value sufficient to pay the federal, state, and local income, employment, and
any other applicable taxes, if any, required to be withheld by the Company,
unless the Company, in its sole discretion, either requires or otherwise permits
the Director to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations.
Notwithstanding any contrary provision of this Agreement, no payment will be
made to the Director (or his or her beneficiary or estate) for any Phantom Stock
unless and until satisfactory arrangements (as determined by the Committee) have
been made by the Director with respect to the payment of any income and other
taxes that the Company determines must be withheld or collected with respect to
the Director’s vested Phantom Stock. All income and other taxes related to this
Phantom Stock award and any payment delivered with respect thereto are the sole
responsibility of the Director. By accepting this award, the Director expressly
consents to the withholding described in this Section 6.

7. Rights as Stockholder. Subject to Section 8, neither the Director nor any
person claiming under or through the Director will have any of the rights or
privileges of a stockholder of the Company in respect of any shares of Phantom
Stock.

8. Dividends and Distributions. The Director shall be entitled to receive the
cash equivalent of dividends and distributions paid on shares underlying
unvested shares of Phantom Stock. Any dividends or other distributions
automatically shall be deemed reinvested in Phantom Stock (the “Dividend Phantom
Stock”). Dividend Phantom Stock shall be subject to the same terms and
conditions as the Phantom Stock, including (but not limited to) vesting and time
and form of payment.

9. No Effect on Service. The transactions contemplated hereunder and the Vesting
Schedule set forth on the first page of this Agreement do not constitute an
express or implied promise of continued service for any period of time. The
terms of the Director’s service shall not be affected by the grant of this
award.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company, in care of Human Resources,
The PMI Group, Inc., 3003 Oak Road, Walnut Creek, CA, 94597, or at such other
address as the Company may hereafter designate in writing.

 

2



--------------------------------------------------------------------------------

11. Grant is Not Transferable. Except as otherwise expressly provided herein,
this grant, and the rights and privileges conferred hereby, may not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and may not be subject to sale under execution, attachment,
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate,
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment, or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the Company and the Director.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any shares of Phantom Stock have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Director, the Company, and all
other interested persons. No member of the Committee will be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Plan or this Agreement.

15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

16. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

17. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the Company and the Director on the subjects covered. The
Director is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written agreement
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Director, to comply with Section 409A or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A prior to the actual payment of cash in settlement of this award of
Phantom Stock.

18. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

 

3



--------------------------------------------------------------------------------

19. Notice of Governing Law. This award of Phantom Stock shall be governed by,
and construed in accordance with, the laws of the State of California, without
regard to principles of conflict of laws.

o O o

 

4